Citation Nr: 0801256	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  He is a Korean veteran who earned the Combat 
Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which (1) 
reopened the previously and finally decided claim of service 
connection for bilateral hearing loss, but determined that 
this condition was not related to service, and (2) denied 
service connection for tinnitus.  The veteran timely filed a 
Notice of Disagreement (NOD) as to the hearing loss issue in 
February 2006.  The RO provided a Statement of the Case (SOC) 
and the veteran timely filed a substantive appeal in March 
2006.  The RO provided a Supplemental Statement of the Case 
(SSOC) in October 2006 and January 2007.  The veteran timely 
filed a NOD as to the tinnitus issue in March 2006.  The RO 
provided a SOC and the veteran timely filed a substantive 
appeal in October 2006.  In January 2007, the RO provided a 
SSOC.

The veteran requested a hearing on this matter, but canceled 
his request in November 2006.


FINDINGS OF FACT

1. The veteran currently has bilateral hearing loss and 
tinnitus and, as he engaged in combat with the enemy during 
the Korean Conflict, he sustained acoustic trauma during 
service.

2. While the available service medical records (SMRs) are 
negative for any findings indicative of hearing loss and 
tinnitus, they are incomplete and, although a hearing loss 
disability and tinnitus are not apparent in the record until 
decades post-service, the veteran has provided a credible 
history of noticing some degree of hearing loss and tinnitus 
since service; it is at least as likely as not that the 
veteran's hearing loss disability and tinnitus are linked to 
in-service exposure to excessive noise without ear 
protection.


CONCLUSION OF LAW

1. With application of the doctrine of reasonable doubt, 
bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).

2. With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, no further 
development is needed with respect to the appellant's appeal.



II. Law & Regulations

a. New and Material Evidence

Law and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The veteran filed his claim in September 2005, that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Service Connection 

Generally, "[f]or service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006) (emphasis added); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Hearing Disability

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when:  
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   

III. Analysis

a.  Factual Background 

In the instant case, the RO rendered a decision denying the 
veteran's claim for service connection for bilateral hearing 
loss in June 2001, and it supplied a notice of this decision 
as well as an enclosure with notice of his appellate rights.  
The veteran, however, failed to file an NOD.  Accordingly, 
this decision qualifies as a "final" decision within the 
meaning of 38 U.S.C.A. § 7105(c).  The Board, therefore, 
lacks jurisdiction to entertain the veteran's September 2005 
claim for service connection for bilateral hearing loss 
unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), new and material evidence is received with respect 
to the claim that had previously and finally been disallowed 
in June 2001.

A Report of Medical Examination for Enlistment contains a 
normal clinical evaluation of the ears and reflects a normal 
hearing test of 15/15 (whispered and spoken voice).  Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  In the veteran's Report 
of Medical History he did not indicate that he had any ear 
trouble.  A Report of Medical Examination for Separation 
similarly discloses normal clinical assessments of the ears 
and normal 15/15 (whispered voice) hearing.  Smith, supra.  
In the veteran's Report of Medical History he checked the 
"yes" box for "ear, nose or throat trouble."  

The veteran's other service medical records (SMRs) are 
negative for any indication of complaints of, treatment for, 
or diagnosis of bilateral hearing loss or tinnitus.

In a statement that accompanied his original September 2000 
hearing loss claim, the veteran indicated that "upon release 
and discharge I was so happy to go home like many others I 
did not mention my hearing impairment."

Post-June 2001 Record 

In correspondence dated April 2006, the veteran indicated 
that he received hearing evaluations from Correct Hearing Aid 
Center in 1977 and 1981.  He also submitted tax documents 
indicating that he purchased hearing aids during those years.  
The RO attempted to obtain records from Correct Hearing Aid 
Center, but a May 2006 letter indicates that no such records 
could be found.

The claims file includes an audiograph conducted by Clear Ear 
in March 1999.  This record, however, does not include 
separate numerical findings, and it is unclear whether this 
testing was conducted in accordance with the authorized 
specifications of 38 C.F.R. § 4.85(a).  Speech audiometry 
revealed speech recognition ability of 88% in the right ear 
and 92% in the left ear.  The report indicates that the 
veteran had "severe-mild-prof[ound]" sensorineural hearing 
loss in the right ear and "moderate-mild-severe" 
sensorineural hearing loss in the left ear.

The claims file also includes an audiograph conducted by 
Economy Hearing Aid Centers in May 2001.  Speech audiometry 
revealed speech recognition ability of 90% in the right ear 
and 90% in the left ear.  The medical history reveals that 
the veteran complained of hearing loss since the 1950's and 
notes that he wore hearing aids.

An August 2005 private audiograph conducted by R.D. (initials 
used to protect privacy), a "licensed dispenser" from Jones 
Audiology and Hearing Aid Center, contains no speech 
recognition scores or other information.

An August 2005 private audiograph from Hester Hearing Aid 
Center indicates that the veteran complained of hearing loss 
caused by excessive noise during service.  Upon examination, 
R.D. noted that the veteran had an air bone gap and 
recommended that he be seen by an ENT specialist.  Speech 
audiometry revealed speech recognition ability of 90% in the 
right ear and 90% in the left ear.  The examiner determined 
that "his test shows to be a noise induced problem.  He was 
in the mortar div and exposed to loud noises."  R.D.'s 
credentials are unknown.

The claims file also contains three letters received in 
September 2005 from the veteran's friends and relatives:  

A.B. stated that the veteran had a hearing problem and wore a 
hearing aid from 1976 to 1995.  

The veteran's wife stated that he had hearing loss when she 
first met him in 1954.  She related that "at first I thought 
[he] was ignoring me when he did not respond to a question, 
but in actuality he could not hear part of the question."  
She also stated that his hearing has deteriorated over the 
years since their 1955 marriage.

A former co-worker stated that the veteran had a hearing 
problem from 1963 to 1973.

The file also contains an October 2005 private audiograph 
from ENT & Allergy Clinic.  The veteran reported a history of 
acoustic trauma and excessive noise exposure while in-
service.  The examiner determined that the veteran had severe 
to profound mixed bilateral hearing loss, right worse than 
left, and recommended that he try bone conduction hearing 
aids.

A letter dated October 2005 from J.P., MD, of the ENT & 
Allergy Clinic contains the following statement:

Patient has mixed hearing loss.  Sensorineural 
component could be noise induced.  Conductive may 
be due to ossicular chain problems.  Patient 
chooses amplification."

In January 2006, the veteran submitted to a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
50
55
65
75
LEFT
70
60
60
70
80

Speech audiometry revealed speech recognition ability of 92% 
in the right ear and 92% in the left ear.  The audiologist 
diagnosed moderate-to-severe mixed hearing loss in the right 
ear and moderately severe-to-severe mixed hearing loss in the 
left. 

In January 2006, the veteran also submitted to a VA ENT 
examination.  The physician noted the veteran's report of a 
long history of bilateral progressive hearing loss and 
tinnitus.  The veteran stated that he had in-service noise 
exposure in the form of combat service and mortar noise, for 
which he wore no hearing protection.  The veteran denied 
significant post-service noise exposure.  

Upon physical examination, both external auditory canals and 
tympanic membranes were normal in appearance.  A tuning fork 
failed to lateralize to either ear, but did reverse in both 
ears.  The physician determined that these findings "would 
indicate a significant conductive hearing loss in both 
ears." 

The physician indicated that he had reviewed the claims file 
and the January 2006 audiologist's report.  He noted that 
normal hearing levels were reported at separation and that no 
complaints of tinnitus or hearing loss were recorded at 
separation.  The diagnoses included (1) otosclerosis, 
suspected; (2) bilateral mild to severe mixed hearing loss; 
and (3) bilateral constant tinnitus.  The physician opined 
that "it is less likely than not that the veteran's current 
hearing loss and tinnitus are related to military service, 
particularly less likely than not related to military 
acoustic trauma."  He explained:

The most likely etiology of the veteran's current 
bilateral mixed hearing loss would be primarily 
caused by otosclerosis.  In this particular case, I 
would strongly suspect that otosclerosis has caused 
fixation of the stapedial footplate, causing a 
large conductive hearing loss present.  Also, 
otosclerosis is known to cause deposits within the 
otic capsule, which would also account for the 
sensorineural component, as well.  

* * *

Although it is certainly possible that the veteran 
could have had hearing loss incurred while on 
active duty, in my opinion, it would be only a 
remote possibility at best.  In my opinion, most of 
the veteran's hearing loss is caused by fenestral 
and cochlear otosclerosis.

* * * 

Hearing loss caused by acoustic trauma occurs at 
the time of exposure and not years later.  
Otosclerosis has a tendency to occur during the 
second, third, and fourth decades of life.  This 
would be very consistent with the veteran's history 
of progressive hearing loss.

The physician also determined that the veteran's age likely 
accounted for a significant part of his hearing loss.

In his February 2006 NOD, the veteran objected to the VA 
ENT's examination.  He claimed that the physician spent only 
two minutes examining him.  He also objected to the doctor's 
opinion that his hearing was normal upon discharge.  
Specifically, he stated that he did not receive a hearing 
examination at that time.

At his July 2006 Decision Review Officer hearing, the veteran 
testified that he had significant noise exposure during 
service.  Specifically, he stated that he fired thousands of 
rounds of mortars without hearing protection while on the 
front line with the 24th Infantry Division in Korea.  He 
claims that on one occasion he temporarily lost his hearing 
after receiving a concussion from an artillery shell.  
Although his hearing returned, it was not as good as before.  
He stated that after Korea he was stationed at Camp Polk, 
Louisiana for approximately one year as a mortar instructor.  
Finally, he testified that he witnessed an atomic bomb 
explosion in Nevada in 1953.  The veteran stated that his 
hearing slowly deteriorated after service, but that he did 
not seek medical treatment until 1973 because "you don't 
want to admit that you can't hear."

An August 2006 letter from S.S., BC-HIS, contains the 
following statement:

[The veteran] has a severe to profound binaural 
sensorineural hearing loss uncommon to presbicusus.  
Although [his] tympanic membranes are still in tact 
we found through an Otoscopic evaluation that there 
were small monomeric spots and scarring on the 
tympanic membranes.  It is my best opinion that 
[the veteran's] hearing loss is normally conducive 
to people who have been around intense explosions 
and/or prolonged loud acoustic noises mostly found 
in military type settings.

The Board takes judicial notice that S.S. is a Board 
Certified Hearing Instrument Specialist.

An August 2006 private audiogram from J.A.C., an audiologist, 
indicates that the veteran complained of chronic and constant 
tinnitus.  She noted the veteran's report of being exposed to 
daily mortar fire while in Korea.  He indicated that he had 
received a concussion and experienced a "temporary hearing 
threshold shift" at that time.  He reported working as a 
conservationist after service.  The otoscopic examination was 
normal.  Speech audiometry revealed speech recognition 
ability of 88% in the right ear and 84% in the left ear.  The 
audiologist, who reviewed the veteran's SMRs only, diagnosed 
a severe to profound bilateral sensorineural hearing loss 
across the frequency of range.  She stated that the whispered 
and spoken voice tests he received upon discharge "involve 
only a gross assessment of hearing acuity and are inherently 
insensitive to high frequency hearing loss that is the type 
of hearing loss most commonly caused by noise exposure.  They 
are not considered valid hearing tests."  The audiologist 
concluded that "it is at least as likely as not that [the 
veteran's] hearing loss and chronic and constant tinnitus was 
caused by or contributed to by acoustic trauma or excessive 
noise exposure experienced during his military service."

In February 2007, the veteran indicated that he had no 
additional evidence to submit.

b. Discussion

At the outset, the Board comments that some of the veteran's 
SMRs may be fire related.  As noted in a September 2000 
letter, the RO stated that "[w]e feel that your records may 
be among those destroyed."  While the RO in fact received 
the veteran's available SMRs, some of these reports were 
notably singed.  In light of this, the Board recognizes that 
it should employ a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule." See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed").  The Board notes, however, that this 
special duty does not require it to engage in any "burden-
shifting" analysis with respect to the veteran's claim.  
Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) 
(holding no adverse presumption attaches to service 
connection claim against the government when veteran's SMRs 
are destroyed in a fire).

Regarding whether new and material evidence has been obtained 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss, since the June 2001 RO decision, the 
veteran has submitted several private provider opinions 
concerning the etiology of his bilateral hearing loss.  J.P. 
determined that the veteran's hearing loss "could have 
been" related to his military noise exposure, while R.D., 
S.S., and J.A.C. opined that the veteran's hearing loss was 
related to his military noise exposure.  The veteran and his 
wife have submitted statements, and the veteran offered sworn 
testimony, to the effect that he first noticed hearing loss 
during service and that it has gradually progressed in 
severity since that time.  These nexus opinions and 
statements are both entirely new and material, and the Board 
finds that such evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened.

Turning to the merits of the case, the Board determines that 
the evidence is in relative equipoise as to whether the 
veteran's hearing loss and tinnitus are linked to service.  
First, while the veteran's legible and available SMRs, to 
include the Report of Medical Examination for Separation, are 
negative of any complaints of, treatment for, or diagnosis of 
bilateral hearing loss or tinnitus, he and his wife have 
submitted statements and offered sworn testimony to the 
effect that the veteran first noticed these conditions during 
service and that they have gradually progressed in severity 
since that time.  While the veteran and his wife are not 
competent to provide an opinion as to a diagnosis of a 
hearing loss disability as defined by 38 C.F.R. § 3.385, 
their statements as to the presence of some degree of hearing 
loss and tinnitus are evidence in support of the claims.  
Second, the service medical records show that the veteran 
engaged in combat with the enemy in Korea.  His assertions 
relating to his exposure to excessive noise during that time 
are not inconsistent with the record.  38 U.S.C.A. § 1154(b).  
Accordingly, the record contains sufficient evidence to find 
that the veteran incurred acoustic trauma during service and 
first noticed some degree of hearing loss while on active 
duty, which has gradually increased in severity over the many 
years since service.

There is also medical evidence dated in recent years 
confirming that the veteran has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The question 
remains whether there is competent evidence of a nexus 
between these current conditions and service, to include his 
exposure to acoustic trauma as a combat soldier.

The record contains conflicting medical opinions with regard 
to whether the veteran's hearing disability and tinnitus are 
related to service.  In such a circumstance, the Board must 
determine how much weight should attach to each medical 
opinion of record and to provide adequate reasons and bases 
upon its adoption of one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the 
Board may "favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

The July 2002 VA examiner reviewed the claims file and 
diagnosed "suspected" otosclerosis.  He opined that "the 
most likely etiology of the veteran's current bilateral mixed 
hearing loss would be primarily caused by otosclerosis."  
Thus, the opinion weighs against the alleged nexus.  The 
examiner merely noted that it was a "remote possibility" 
that the veteran's hearing loss was incurred during service.  

The Board acknowledges and has considered the statement in 
support of the veteran's claim submitted by R.D. in August 
2005, and specifically, his assertion that the veteran's 
active service caused his current hearing impairment.  
However, there is no indication in the record that R.D. has 
had the relevant medical training to offer such an 
assessment, and therefore, as a layperson, he is not 
competent to provide a medical opinion about causation. Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).  As a result, his conclusion 
is not probative to the critical issue in this case of 
whether the veteran's bilateral hearing loss or tinnitus was 
caused by his active service.

The October 2005 opinion by J.P. is speculative in nature.  
This clinician merely noted that the veteran's sensorineural 
hearing loss "could be" noise induced.  38 C.F.R. § 3.102 
(2007) provides that service connection may not be based on a 
resort to speculation or even remote possibility, and a 
number of Court cases have provided additional guidance as to 
this aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
There is also no indication that the examiner reviewed the 
claims file.  Thus, this opinion neither supports nor weighs 
against the claim.

In contrast, J.A.C. reviewed the SMRs and commented that the 
whispered and spoken voice tests are not considered valid 
assessments of high frequency hearing loss.  She also relied 
on the veteran's reported history of in-service noise 
exposure and determined that the veteran's hearing loss and 
tinnitus are "at least as likely as not" caused by or the 
result of acoustic trauma while in-service.  In Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing 
its decisions in Swann and Reonal, has reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Here, 
the history reported by the veteran on examination is not 
contradicted by the record; therefore, the examiner's opinion 
is competent evidence.  Kowalski, supra; Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible only if the 
Board rejects the statements of the veteran).  It is also 
pertinent to note that another opinion dated in August 2006 
by S.S. concluded that the veteran's hearing loss is the type 
normally associated with "intense explosions and/or 
prolonged acoustic noises mostly found in military type 
settings" and, as noted above, such an in-service history of 
exposure to combat-related weaponry fire is not in dispute. 

The Board is cognizant of the decades that elapsed before a 
hearing loss disability and tinnitus were first shown.  
Indeed, with respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, as explained above, the veteran currently has a 
bilateral hearing loss and tinnitus and, as he engaged in 
combat with the enemy during the Korean Conflict, he 
sustained acoustic trauma during service.  He has also 
provided a credible history of hearing loss since service, 
which is supported by his wife's statement, as well as 
tinnitus since service.  The record contains medical opinions 
that both support and weigh against the contended causal 
relationship that are in approximate equipoise.  It is also 
again pertinent to point out that some of the veteran's SMRs 
were apparently destroyed in the 1973 NPRC fire.  Under these 
circumstances, the Board finds that it is at least as likely 
as not that the veteran's hearing loss and tinnitus are 
linked to in-service exposure to excessive noise without ear 
protection.  With application of the doctrine of reasonable 
doubt, service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 3.385, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


